DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosen (United States Patent Application Publication 2012/0086915  A1).

With respect to claims  1 and 10, Rosen discloses a computer-implemented device and method, comprising: a processing unit (see fig.6, 662); and a memory (see the memory of fig.6) coupled with the processing unit and storing instructions for execution by the processing unit, the instructions, when executed by the processing unit, causing the device to execute actions, the actions comprising: starting a first application for controlling a projector (para.[0023]:” Control circuitry can determine a master and one or more slaves in a master-slave relationship. This can be accomplished by random number selection, highest or lowest serial number, and so forth. Once the master has been determined, the control circuits in slave devices can be configured to alter their images as a function of the detected peripheral image demarcations.”), the first application determining an operation mode by determining whether a current host device is the projector (see the slave devices disclosed in para.[0023]) or a terminal device for controlling the projector (see the master device disclosed in para.[0023]) ; and controlling the projector based on the operation mode and via an application service operating on the projector (see para.[0023]: “the control circuits in slave devices can be configured to alter their images as a function of the detected peripheral image demarcations.”; also see the operation of 229), the application service providing an interface for controlling a device driver of the projector (see the operation of 229 disclosed in para.[0044] and [0047]).

With respect to claims  2 and 11, Rosen discloses the device and method according to Claim 1, wherein the first application includes an application service extension module (see the tiling user interface in para.[0047]) for interacting with the application service, and the application service extension module provides to the first application a uniform interface for operating the projector (again see para.[0047]: “the control circuit 229 is configured to present an optional tiling user interface on a display 231 of the device.” ).
Allowable Subject Matter
Claims 3-9 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/           Primary Examiner, Art Unit 2882